DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 8, and 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,184,781 in view of Gao et al. (“Gao”) (U.S. Patent Application Publication Number 2015/0156615). The conflicting claims do not require receiving an indication of a timer of a preset timing period sent by a base station by Radio Resource Control (RRC) signaling. However, Gao teaches this feature (paragraph 0043). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teachings of cellular communication techniques with teachings of the conflicting patent, for the purpose of assuring that the base station is prepared to receive the first signaling. More specifically, since the base station is the component that is providing the UE when to send the first signaling, it will be better prepared to receive that first signaling upon expiration of the time period.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,184,781 in view of Hong et al. (“Hong”) (U.S. Patent Application Publication Number 2016/0006469). The conflicting claims do not require resetting the timer in response to receiving, before expiration of the timer, response signaling. However, Hong teaches this feature (paragraph 0059). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Hong’s teachings of UE problem detection techniques with the teachings of the conflicting patent, for the purpose of assuring that the most up to date temperature is measured.
Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,184,781 in view of Lee et al. (“Lee”) (U.S. Patent Application Publication Number 2020/0221289). The conflicting claims do not require performing an operation corresponding to a result of a detection by: in response to the result of the detection being that the UE is still experiencing the overheating condition at expiration of the timer, sending, to the base station, second signaling to request the cooling configuration, and restarting the timer, in response to the result of the detection being that the UE no longer experiences the overheating condition at expiration of the timer, sending, to the base station, third signaling indicating that the UE no longer experiences the overheating condition, and stopping the timer; or sending no signaling to the base station, and stopping the timer, or in response to occurrence of a connection reestablishment procedure before expiration of the timer, stopping the timer. However, Lee teaches these features (Figure 8, items S807 and S809, paragraphs 0076, 0102-0103). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Lee’s teachings of UE problem detection techniques with the teachings of the conflicting patent, for the purpose of preventing damage to the UE by allowing it to request further mitigation techniques if the overheating problem is not solved after the first request.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,184,781 in view of Kim (U.S. Patent Application Publication Number 2013/0017851). The conflicting claims do not require wherein the generating response signaling containing the cooling configuration based on the first signaling comprises: acquiring assistance information that facilitates cooling by parsing the first signaling; and generating the response signaling based on the assistance information that facilitates cooling. However, Kim teaches this feature (paragraphs 0035, 0052, and 0062). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Kim’s teachings of UE problem detection techniques with the teachings of the conflicting patent, for the purpose of accurately determining the temperature of the UE.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent Application Publication Number 2013/0017851) and Gao et al. (“Gao”) (U.S. Patent Application Publication Number 2015/0156615).
Regarding Claims 1 and 10, Kim discloses a user equipment (UE) overheating protection method performed by UE, the method comprising: 
in response to determining that the UE (Figure 3, item 100) is experiencing an overheating condition (Figure 3, item 315, paragraph 0058), sending, to a base station (Figure 3, item 200), first signaling to request a cooling configuration (Figure 3, item 320, paragraph 0063); and 
starting a timer of a preset timing period (Figure 3, item 310, paragraph 0046; i.e., the temperature is measured at “regular intervals”, indicating that a timer is used), 
wherein the first signaling comprises assistance information (i.e., a request for reduced resource allocation) signaling to the base station to solve the overheating condition, and the assistance information comprises at least one of temporary capability of the UE or a target radio link configuration to which the UE is to be adjusted (paragraphs 0035, 0052, and 0062).
Kim does not expressly disclose receiving an indication of a timer of a preset timing period sent by a base station by Radio Resource Control (RRC) signaling.
In the same field of endeavor (e.g., cellular communication techniques), Gao teaches receiving an indication of a timer of a preset timing period sent by a base station (Figure 1, item eNB) by Radio Resource Control (RRC) signaling (paragraph 0043).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gao’s teachings of cellular communication techniques with the teachings of Kim, for the purpose of assuring that the base station is prepared to receive the first signaling. More specifically, since the base station is the component that is providing the UE when to send the first signaling, it will be better prepared to receive that first signaling upon expiration of the time period.

Regarding Claims 2 and 11, Kim discloses wherein the temporary capability of the UE comprises a radio frequency parameter of the UE (paragraphs 0035, 0052, and 0062; i.e., a reduced bandwidth or transmission time interval).

Regarding Claims 3 and 12, Kim discloses detecting a temperature of the UE at expiration of the timer (paragraph 0046; i.e., the temperature is measured at “regular intervals”, indicating that a timer is used).

Regarding Claim 8, Kim discloses a user equipment (UE) overheating protection method performed by a base station (Figure 3, item 200), the method comprising: 
receiving first signaling sent by UE (Figure 3, item 100) to request a cooling configuration (Figure 3, item 320, paragraph 0063); 
generating response signaling containing the cooling configuration based on the first signaling, wherein the first signaling comprises assistance information (i.e., a request for reduced resource allocation) signaling to the base station to solve the overheating condition, and the assistance information comprises at least one of temporary capability of the UE or a target radio link configuration to which the UE is to be adjusted (paragraphs 0035, 0052, and 0062); and 
sending the response signaling (Figure 3, item 325, paragraphs 0035, 0052, and 0062).
Kim does not expressly disclose sending an indication of a timer of a preset timing period by Radio Resource Control (RRC) signaling.
In the same field of endeavor (e.g., cellular communication techniques), Gao teaches sending an indication of a timer of a preset timing period by Radio Resource Control (RRC) signaling (paragraph 0043).
The motivation discussed above with regards to Claim 1 applies equally as well to Claim 8.

Regarding Claim 9, Kim discloses wherein the generating response signaling containing the cooling configuration based on the first signaling comprises: acquiring assistance information that facilitates cooling by parsing the first signaling; and generating the response signaling based on the assistance information that facilitates cooling (paragraphs 0035, 0052, and 0062; i.e., the base station parses the received request 320 for the measured temperature, and sends the response signal 325 in response to that temperature exceeding a threshold).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Gao as applied to claim 1, and further in view of Hong et al. (“Hong”) (U.S. Patent Application Publication Number 2016/0006469).
Regarding Claim 4, Kim and Gao disclose detecting a temperature of the UE at expiration of the timer by: wherein the response signaling is fed back by the base station based on the first signaling and contains the cooling configuration (Kim, Figure 3, item 325); and after the timer is reset, detecting the temperature of the UE at expiration of the timer (Kim, Figure 3, item 360, paragraph 0046; i.e., the temperature is measured at “regular intervals”, indicating that a timer is used).
Kim does not expressly disclose resetting the timer in response to receiving, before expiration of the timer, response signaling.
In the same field of endeavor (e.g., UE problem detection techniques), Hong teaches resetting the timer in response to receiving, before expiration of the timer, response signaling (paragraph 0059).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Hong’s teachings of UE problem detection techniques with the teachings of Kim and Gao, for the purpose of assuring that the most up to date temperature is measured.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim and Gao as applied to claim 1, and further in view of Lee et al. (“Lee”) (U.S. Patent Application Publication Number 2020/0221289).
Regarding Claim 5, Kim and Gao do not expressly disclose performing an operation corresponding to a result of a detection by: in response to the result of the detection being that the UE is still experiencing the overheating condition at expiration of the timer, sending, to the base station, second signaling to request the cooling configuration, and restarting the timer.
In the same field of endeavor (e.g., UE problem detection techniques), Lee teaches performing an operation corresponding to a result of a detection by: in response to the result of the detection being that the UE is still experiencing the overheating condition at expiration of the timer, sending, to the base station, second signaling to request the cooling configuration, and restarting the timer (Figure 8, items S807 and S809, paragraph 0103).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined Lee’s teachings of UE problem detection techniques with the teachings of Kim and Gao, for the purpose of preventing damage to the UE by allowing it to request further mitigation techniques if the overheating problem is not solved after the first request.

Regarding Claim 6, Lee teaches performing an operation corresponding to a result of a detection by one of: in response to the result of the detection being that the UE no longer experiences the overheating condition at expiration of the timer, sending, to the base station, third signaling indicating that the UE no longer experiences the overheating condition, and stopping the timer; or sending no signaling to the base station, and stopping the timer (paragraphs 0102-0103; i.e., the prohibit timer is only activated after the UE sends the request message to the base station).

Regarding Claim 7, Lee teaches in response to occurrence of a connection reestablishment procedure (i.e., that the temperature is sufficiently cooled down that the UE and base station can resume normal communications) before expiration of the timer, stopping the timer (paragraph 0076).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure because it discloses methods for setting a timer in a UE from a base station.



Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL M ZAMAN whose telephone number is (571)272-6495. The examiner can normally be reached Monday - Friday, 8 am - 5 pm, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL M ZAMAN/               Primary Examiner, Art Unit 2186